—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about February 8, 1999, which, to the extent appealed from, upon review of the December 28, 1998 order of Judicial Hearing Officer Albert Blinder, granted, in part, defendants’ application for a protective order barring plaintiffs from seeking disclosure respecting contacts between Ruth Henahan and executive and legislative officials and staff, unanimously affirmed, without costs.
*278The motion court properly determined that Ms. Henahan was entitled to invoke the privilege under the Speech or Debate Clause with respect to her contacts with State legislators and their staff. Ms. Henahan’s position with the State Education Department required her to work closely with legislators in the formulation of budgetary legislation, and thus, the privilege in question was properly invoked by her to safeguard the legislative function from judicial interference inimical to the Legislature’s constitutional stature and performance as a separate, coequal branch of government (see, Gravel v United States, 408 US 606, 618; see also, Matter of Straniere v Silver, 218 AD2d 80, 83, affd 89 NY2d 825). The court also correctly restricted inquiries regarding Henahan’s communications with executive branch officials pursuant to the common-law legislative privilege inasmuch as the communications in question were undertaken by her to assist executive branch officials in their performance of a legislative function (see, Bogan v Scott-Harris, 523 US 44, 55). Finally, we perceive no factual basis for plaintiffs’ contention that the privileges Ms. Henahan sought to invoke had been waived. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Buckley, JJ. [See, 179 Misc 2d 907.]